DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              SHAHID PERVIAZ, KIM PERVIAZ and
          DRYMAXPRO RESTORATION OF FLORIDA, LLC.,
                        Appellants,

                                    v.

              PEOPLE'S TRUST INSURANCE COMPANY, and
                    RAPID RESPONSE TEAM, LLC,
                             Appellees.

                              No. 4D18-2407

                          [January 23, 2020]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE17018737(08).

    Russel Lazega and Yasmin Gilinsky of Florida Advocates, Dania Beach,
for appellants.

   Brett R. Frankel and Jonathan M. Sabghir of People's Trust Insurance
Company, Deerfield Beach, and Mark D. Tinker of Cole, Scott & Kissane,
P.A., Tampa, for appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.